Citation Nr: 0502780	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the appellant's claim for 
eligibility for VA benefits.  
FINDINGS OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board finds that VA's 
duties to the claimant under the VCAA have been fulfilled. 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications. 

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The National 
Personnel Records Center certified in June 2002 that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was informed through a statement of the case 
that certification of service from the service department 
must be obtained in order to support her claim.  Under these 
circumstances, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. app. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also held that the duty to notify provisions 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  In this case, Board finds that there is no 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is 
the law, not the evidence, which determines the outcome of 
this claim, and as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Third, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  There is no indication that there is additional 
evidence to obtain.  Moreover, as to this duty as well as the 
duty to notify (including the sequence of events required by 
Peligrini, supra), absent the required certification of 
service from the service department, which is determinative 
as a threshold matter in the present case, there is no 
reasonable possibility that further development of the claim 
by VA would substantiate the claim.  Nor, in the context of 
the law that applies to this case, is there any indication in 
the record that there is any evidence that could substantiate 
the claim that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim. VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim. 
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).
 
In this case, the appellant was informed as to what evidence 
is necessary to grant this claim.  This appeal turns entirely 
on the certification of the service department.  Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.   
The failure to carry out such required development under 
those circumstances is nonprejudicial error under 38 U.S.C.A. 
§ 7261(b) (in conducting review of BVA decision, the Court 
shall take due account of the rule of prejudicial error); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the veteran").  These 
legal principles were stated clearly in Valiao v. Principi, 
17 Vet. App. 229 (2003).  

Factual Background

The appellant claims basic eligibility for VA benefits based 
on her deceased spouse's service with the Commonwealth Army 
of the Philippines (USAFFE).  In support of her claim the 
appellant has submitted evidence, including her spouse's 
Philippine Army Discharge Certificate; a Certification from 
the Philippine National Red Cross (recognizing his status as 
a POW); Form AGNR2 Certification of Service by the General 
Headquarters of the Armed Forces of the Philippines; and her 
spouse's Affidavit for Philippine Army Personnel.  

The National Personnel Records Center (NPRC) certified in 
June 2002 that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department fails to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA.  Soria, 118 F. 3d at 
749.

Analysis

The Board acknowledges the documentation of service provided 
by the appellant. However, the service department (through 
the NPRC) has certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The Board is bound by the 
finding of the service department, and thus finds that the 
appellant's spouse does not have recognized service so as to 
confer to the appellant eligibility for VA benefits.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board reiterates to the appellant that if the United 
States service department fails to verify his claimed 
service, his only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.


ORDER

Entitlement to basic eligibility for VA benefits is denied.





	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


